DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/22 has been entered. 
Response to Amendment
2.	The amendment filed on 4/14/2022 has been entered.
	Claims 1, 16 and 19 have been amended.
	Claim 8 has been cancelled.
	Claims 1-7, 9-17 and 19-21 are pending.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 9-12 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al., CN103400872 (“Guo ‘872”).
Guo ‘872 discloses a PIN device (abstract), comprising a first doped layer (element 108), a second doped layer (element 105 + annotated EFI (portion of 107 + 106) shown in Fig. 9 below), an intrinsic layer (element 107) between the first doped layer and the second doped layer, and a second electrode (element 101) on a side of the second doped layer away from the intrinsic layer, wherein the second doped layer includes a body portion (lightly doped element 105) and an electric field isolating portion (annotated element EFI) at least partially enclosing the body portion; the electric field isolating portion is doped (p-type + n-type high-resistance intrinsic layer) differently from the body portion (p-type), and the electric field isolating portion directly contacts with the body portion, wherein an orthographic projection of the body portion on the first doped layer has a size to that is identical to an orthographic projection of the second electrode on the first doped layer (Fig. 9). 
Note that it is pointed out the recitation calling for, “… the orthographic projection …” does not further limit the device structure as the size and shape of projection depends on the angle at which the object is being viewed.
Re claim 2, Guo ‘872 discloses a PIN device wherein the electric field isolating portion (n-type high-resistance intrinsic layer 107) is reversely doped (at least partially) with respect to the body portion (p-type). Note that, similar to Applicant’s invention (¶[0053]), the hole concentration of element EFI is greater than the hole concentration of the doped body portion element (lightly doped element 105).
Re claim 3, Guo ‘872 discloses wherein the electric field isolating portion (annotated EFI) has an effective concentration of dopants higher than that of the body portion ((lightly doped element 105). Note that, similar to Applicant’s invention (¶[0053]), while annotated EFI has high free electron and hole concentrations respectively, the doped body portion element 3 has low free electrons.  
Re claim 9, Guo ‘872 discloses wherein the intrinsic layer comprises: a first region (e.g. annotated element 2r) corresponding to the body portion having a first electric field (towards the p-type region); and a second region (annotated element 1R) corresponding to the electric field isolating portion having a second electric field, (towards n-type high-resistance intrinsic layer) in a reverse direction with respect to the first electric field.
Re claim 10, Guo ‘872 discloses wherein one of the first doped layer (element 108) and the body portion of the second doped layer is an n-type semiconductor layer, and the other one (p-type element 105) is a p-type semiconductor layer (¶[0014]).  
Re claim 11, Guo ‘872 discloses a first electrode (element 109) on a side of the first doped layer away from the intrinsic layer, and the second electrode is made of a transparent conductive material (¶[0013]).  
Re claim 12, Guo ‘872 discloses an orthographic projection of the second electrode on the first electrode does not overlap with an orthographic projection of the electric field isolation portion on the first electrode.  
Re claim 19, Guo ‘872 discloses a method of manufacturing a PIN device, comprising                      forming a first doped layer (e.g. element 108), and an intrinsic layer (e.g. element 107) on the first doped layer; forming a second doped layer (element 105 + annotated EFI (portion of 107 + 106) on the intrinsic layer, the second doped layer  comprising: a body portion (element 105) and an electric field isolating portion (annotated element EFI) at least partially enclosing the body portion; wherein the electric field isolating portion directly contacts with the body portion; forming a second electrode (e.g. element 101) on a side of the second doped layer away from the intrinsic layer, wherein an orthographic projection of the body portion on the first doped layer has a size to that is identical to an orthographic projection of the second electrode on the first doped layer -- note that the recitation calling for, “… the orthographic projection …” does not further limit the manufacturing method as the size and shape of projection depends on the angle at which the object is being viewed -- and further doping the electric field isolating portion such that the electric field isolating portion is doped (n-type high-resistance intrinsic layer 107) differently from the body portion (p-type 105).    

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 9-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (“Tao) CN108321243 in view of Guo ‘872.
Tao discloses a PIN device (abstract), comprising:  a first doped layer (e.g. element 106), a second doped layer (e.g. annotated element scnd shown below), an intrinsic layer (e.g. element 105) between the first doped layer and the second doped layer, and a second electrode (e.g. element 100) on a side of the second doped layer away from the intrinsic layer, wherein the second doped layer includes a body portion (e.g. annotated element B) and an electric field isolating portion (e.g. annotated element EFI) at least partially enclosing the body portion; and the electric field isolating portion is doped (p-type) differently from the body portion (n-type), and the electric field isolating portion directly contacts with the body portion. 
Tao discloses the device structure as recited in the claim. The difference between Tao and the instant claim is the recited orthographic projection of the body portion.
Guo ‘872 discloses the electric field isolating portion (annotated element EFI) directly contacts with the body portion (lightly doped element 105), wherein an orthographic projection of the body portion on the first doped layer (element 108) has a size to that is identical to an orthographic projection of the second electrode (element 108) on the first doped layer (Fig. 9) -- note that it is pointed out the recitation calling for, “… the orthographic projection …” does not further limit the device structure as the size and shape of projection depends on the angle at which the object is being viewed.
The teachings of Guo ‘872 could be incorporated with Tao’s device which would result in the claimed invention. The motivation to combine the teachings of Guo ‘872 would be to reduce effect of dark current as taught by Guo ‘872 (¶[0016]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Guo ‘872 to arrive at the claimed invention.
Re claim 2, Tao discloses a PIN device wherein the electric field isolating portion is reversely doped with respect to the body portion -- note that, similar to Applicant’s invention (¶[0053]), the hole concentration of element EFI is greater than the hole concentration of the doped body portion element B. Similarly, Guo ‘872 discloses a PIN device wherein the electric field isolating portion (n-type high-resistance intrinsic layer 107) is reversely doped (at least partially) with respect to the body portion (p-type) -- note that, similar to Applicant’s invention (¶[0053]), the hole concentration of element EFI is greater than the hole concentration of the doped body portion element (lightly doped element 105).
Re claim 3, Guo ‘872 discloses wherein the electric field isolating portion (annotated EFI) has an effective concentration of dopants higher than that of the body portion ((lightly doped element 105). Note that, similar to Applicant’s invention (¶[0053]), while annotated EFI has high free electron and hole concentrations respectively, the doped body portion element 3 has low free electrons.  
Re claim 9, Guo ‘872 discloses wherein the intrinsic layer comprises: a first region (e.g. annotated element 2r) corresponding to the body portion having a first electric field (towards the p-type region); and a second region (annotated element 1R) corresponding to the electric field isolating portion having a second electric field, (towards n-type high-resistance intrinsic layer) in a reverse direction with respect to the first electric field.
Re claim 10, Tao discloses wherein one of the first doped layer and the body portion of the second doped layer is an n-type semiconductor layer, and the other one is a p-type semiconductor layer (abstract, see also details of Fig. 1).  Similarly, Guo ‘872 discloses wherein one of the first doped layer (element 108) and the body portion of the second doped layer is an n-type semiconductor layer, and the other one (p-type element 105) is a p-type semiconductor layer (¶[0025]).  
Re claim 11, Guo ‘872 discloses a first electrode (element 109) on a side of the first doped layer away from the intrinsic layer, and the second electrode is made of a transparent conductive material (¶[0013]).  
Re claim 12, Guo ‘872 discloses an orthographic projection of the second electrode on the first electrode does not overlap with an orthographic projection of the electric field isolation portion on the first electrode.  
Re claim 19, Tao discloses a method of manufacturing a PIN device, comprising                              forming a first doped layer (e.g. element 106), and an intrinsic layer (e.g. element 105) on the first doped layer; forming a second doped layer (e.g. annotated element scnd) on the intrinsic layer, the second doped layer  comprising: a body portion (e.g. annotated element B) and an electric field isolating portion (e.g. annotated element EFI) at least partially enclosing the body portion; wherein the electric field isolating portion directly contacts with the body portion; forming a second electrode (e.g. element 100) on a side of the second doped layer away from the intrinsic layer, and further doping the electric field isolating portion such that the electric field isolating portion is doped (p type) differently from the body portion (n type).  
Tao discloses the method of manufacturing the device structure as recited in the claim. The difference between Tao and the instant claim is the recited orthographic projection of the body portion.
Guo ‘872 discloses the electric field isolating portion (annotated element EFI) directly contacts with the body portion (lightly doped element 105), wherein an orthographic projection of the body portion on the first doped layer (element 108) has a size to that is identical to an orthographic projection of the second electrode (element 108) on the first doped layer (Fig. 9) -- note that it is pointed out the recitation calling for, “… the orthographic projection …” does not further limit the device structure as the size and shape of projection depends on the angle at which the object is being viewed.
The teachings of Guo ‘872 could be incorporated with Tao’s device which would result in the claimed invention. The motivation to combine the teachings of Guo ‘872 would be to reduce effect of dark current as taught by Guo ‘872 (¶[0016]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Guo ‘872 to arrive at the claimed invention.
9.	Claims 4-7, 9, 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Guo ‘872 as applied to claim 1 above, and further in view of Guo et al. (“Guo”) “Current Kink and Capacitance Frequency Dispersion in Silicon PIN Photodiodes,” Electron Devices Society, vol. 5, No. 5, Sep. 2017 (of record).
The combined references of Tao and Guo ‘872 disclose the device structure as recited in the claim. The difference between the combined references and the instant claim is the recited further doped portions.  
Guo discloses wherein the electric field isolating portion comprises: a first further doped portion (e.g. annotated element 2) and a second further doped portion (e.g. annotated element 1); wherein the second further doped portion is reversely doped with respect to the body portion. Note that, similar to Applicant’s invention (¶[0053]), the hole concentration of element 2 is greater than the hole concentration of the doped body portion element 3, and the free electron concentration of the second doped portion element 1 is greater than the free electron concentration of the first doped layer element 5. 
Guo’s teachings could be incorporated with the combined references which would result in the claimed invention. The motivation to combine Guo’s teachings would be to improve sensitivity yield a high quality detection device. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Guo’s teachings to arrive at the claimed invention.
Re claim 5, Guo discloses wherein the first further doped portion (e.g. annotated element 2) at least partially encloses the body portion, and the second further doped portion (e.g. annotated element 1) at least partially encloses the first further doped portion; wherein the second further doped portion has an effective concentration of dopants higher than that of the body portion. Note that while element 1 has high hole concentration, the doped body portion element 3 has low free electron concentration. 
Re claim 6, Guo discloses wherein the second further doped portion has an effective concentration of dopants higher than that of the first doped layer. Note that while element 1 has high hole concentration, the first doped layer element 5 has low free electron concentration.  
Re claim 7, Guo discloses wherein the first further doped portion (e.g. annotated element 2) is reversely doped with respect to the second further doped portion (e.g. annotated element 1), and has an effective concentration of dopants higher than that of the body portion. Note that while element 2 has high electron concentration, the doped body portion element 3 has low free electron concentration.  
Re claim 9, Guo discloses wherein the intrinsic layer comprises: a first region (e.g. annotated element 2r) corresponding to the body portion having a first electric field (from element 5 (n region) to element 3 (p region);  and a second region (e.g. annotated element 1R) corresponding to the electric field isolating portion having a second electric field (under the effects of electrodes Al/Si and Ni/Ti/Ag, the direction is from element 2 (p region) to element 5 (N region) in a reverse direction with respect to the first electric field.
Furthermore, it should be pointed out that the direction of the built-in electric field is related to the doping type of the device and Guo’s p/p/n layer in a PIN device would yield a first and second electric fields in opposite directions.
Re claim 11, Guo ‘872 discloses a first electrode (element 109) on a side of the first doped layer away from the intrinsic layer, and the second electrode is made of a transparent conductive material (¶[0013]).  
Re claim 12, Guo ‘872 discloses an orthographic projection of the second electrode on the first electrode does not overlap with an orthographic projection of the electric field isolation portion on the first electrode. 
10.	Claims 13-15, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Guo ‘872 and Guo and in further view of Qingrong et al. (“Qingrong”) CN 108447937 (of record).
The combined references of Tao, Guo ‘872 ad Guo disclose the device structure as recited in the claim including the teachings of Guo which discloses providing a substrate (n-type 100 silicon substrate, right col. of page 390); and forming a first electrode on the substrate; wherein the first doped layer is formed on the first electrode; and the first electrode comprising Ni/Ti/Ag  alloy (Fig. 1).
The difference between Tao, Guo ‘872 ad Guo and the instant claim is the recited metal layer between first and second protective layers required in claims 13 and 20.  
Qingrong discloses a PIN device including a first electrode comprising a first protective layer, a second protective layer, and a metal layer between first protective layer and the second protective layer, wherein the material of the first protective layer and the second protective layer comprises: molybdenum or titanium (as required in claim 14, see Mo-Al-Mo/Ti-Al-Ti discussed in ¶[0034]), wherein the metal layer is aluminum (as required in claim 15).  
Qingrong’s teachings could incorporated with the combined references of Tao, Guo ‘872 ad Guo which would result in the claimed invention of a metal layer between first and second protective layers. The motivation to combine Qingrong’s teachings would be to provide device protection. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Qingrong’s teachings to arrive at the claimed invention. It would have been obvious to have selected the Mo-Al-Mo/Ti-Al-Ti of Qingrong for that of Guo as a mere substitution of an art-recognized protection material suitable for the intended use. (MPEP §2144.07)
Re claim 21, Guo discloses (left col. of page 391 and Fig. 1) forming a conductive layer (e.g. element AL/Si shown in Fig. 1) on the second doped layer; and patterning (width of the sputtered electrodes was defined by photolithography) the conductive layer to form a second electrode covering the body portion of the second doped layer and exposing the electric field isolating portion (annotated element 1) of the second doped layer. 
11.	Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo ‘872 in view of Jun (“Jun”) US PG-Pub 2015/0171135.
Guo ‘872 discloses a first doped layer (element 108), a second doped layer (element 105 + annotated EFI (portion of 107 + 106) shown in Fig. 9 below), an intrinsic layer (element 107) between the first doped layer and the second doped layer, and a second electrode (element 101) on a side of the second doped layer away from the intrinsic layer, wherein the second doped layer includes a body portion (lightly doped element 105) and an electric field isolating portion (annotated element EFI) at least partially enclosing the body portion; the electric field isolating portion is doped (p-type + n-type high-resistance intrinsic layer) differently from the body portion (p-type), and the electric field isolating portion directly contacts with the body portion, wherein an orthographic projection of the body portion on the first doped layer has a size to that is identical to an orthographic projection of the second electrode on the first doped layer (Fig. 9). 
Guo ‘872 discloses the device structure as recited in the claim. The difference between Guo ‘872  and the instant claim is the recited thin film transistor.  
Jun discloses in Figs. 16-19 a photosensitive device, comprising: a substrate; a thin film transistor on the substrate; and at least one PIN device.
Jun’s teachings could incorporated with the device of Guo ‘872 which would result in the claimed invention. The motivation to combine Jun’s teachings would be to control the output of the currents generated by the PIN diode (¶[0026]).Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Jun’s teachings to arrive at the claimed invention.
Re claim 17, Jun discloses a bias line (e.g. element 103 shown in Figs. 16-19) configured to receive a bias voltage, wherein a first electrode (e.g. element 66A) of the PIN device is connected to an electrode of the thin film transistor (Fig. 16); and a second electrode (e.g. element 82) of the PIN device is connected to the bias line (e.g. element 103).   

    PNG
    media_image1.png
    333
    593
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    656
    788
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    385
    426
    media_image3.png
    Greyscale

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN104064610 to Li et al. discloses a Micro-nano-structure including a PIN detector.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893